MEMORANDUM **
Kerry Eugene Key appeals from the 18-month sentence imposed following revocation of his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Key contends that the supervised release revocation procedures set forth in 18 U.S.C. § 3583(e)(3) violate core Apprendi values. This contention is foreclosed by United States v. Huerta-Pimental, 445 F.3d 1220, 1224-25 (9th Cir.2006). We reject Key’s contention that Huertcir-Pi-mental is no longer good law in light of Cunningham v. California, 549 U.S. 270, 127 S.Ct. 856, 166 L.Ed.2d 856 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.